(Por la Corte, a propuesta del
Juez Asociado Sr. Wblf.)
Por cuanto, por sentencia de esta Corte de 24 de febrero de 1938 se desestimó por frívola la apelación interpuesta por el demandado Domingo Quintana sobre oposición a sustitución de partes demanda-das, nulidad de orden de ejecución y otros extremos, habiéndose por esta Corte impuesto al apelante el pago de las costas en apelación, incluyendo entre ellas la cantidad de $50 por honorarios de abogado;
Por cuanto, devuelto el caso a la Corte de Distrito de Humácao los dichos apelantes presentaron ante la misma varias mociones que fueron todas declaradas sin lugar, y según alega el apelado y pare-cen indicar los autos fueron radicadas con el solo objeto de entor-pecer la ejecución de la resolución de este Tribunal;
Por cuanto, desde la' fecha de la radicación del recurso los ape-lantes no han presentado ningún otro escrito ante esta Corte;
*989Por tanto, se desestima por falta de gestión y por motivos de frivolidad la apelación establecida en este caso contra resolución dic-tada por la Corte de Distrito de Hnmacao en Abril 22 de 1938. •
El Juez Asociado Sr. Travieso no intervino.